TRxc A~~RN’EY GEXERAL
                                 OF TEXAS
                                 AUSTIN.   TSXAS     78711
  JOHN     L     BILL
*TIy)m         CI-a
                                     August 1, 1977



         Honorable Ron Bird, Chairman              Opinion No. H-1032
         Committee on Regions, Compacts
           and Districts                             ke: Authority of a city
         P. 0. Box 2910                              to promulgate run-off
         Austin, Texas 78769                         regulations for development
                                                     over the recharge zone of
                                                     the Edwards Aquifer.

         Dear Representative      Bird:

              You have requested our opinion regarding the authority
         of the City of San Antonio to promulgate run-off regulations
         for that portion of the re-charge zone of the Edwards Aquifer
         which lies within the city limits and within the city's extra-
         territorial jurisdiction.  The Edwards Aquifer has been statu-
         torily defined as

                        that portion of an arcuate belt of porous,
                        waterbearing limestones composed of the
                        Comanche Peak, Edwards, and Georgetown
                        formations trending from west'to east to
                        northeast through Kinney, Uvalde, Medina,
                        Bexar, Kendall, Comal, and Hays counties,
                        respectively and as defined in the most
                        recent order of the board adopting rules
                        for the protection of the quality of the
                        potable underground water in those counties.

         Water: Code 9 21.098(a).

               We note that the City of San Antonio has enacted Ordinance
         No. 48106 (June 9, 1977) which prohibits issuance of building
         permits, approval of zoning changes, approval of plats and con-
         struction and installation of all sewer, water, gas or electric
         service extensions or connections over the recharge zone until
         December 31. 1978. That ordinance is beins challenged in the
         federal courts. Encino Park Venture v. City of San-Antonio,
          (Civil Action No. SA-77-CA-174).  This office does not issue
         opinions on matters pending before the courts. Accordingly, we
         have examined the pleadings in that. case to determine whether
         we are precluded from issuing an opinion on your inquiry. The
         ordinance provides for a moratorium on new construction which




                                           p. 4258
Honorable Ron Bird, Chairman - Page 2   (H-1032)



presents different issues than your question involving run-off
regulations.  Additionally, the ordinance is attacked on fede-
ral constitutional grounds rather than on the statutory issues
raised by your request. Thus, we believe the specific question
you pose is not raised by the pleadings in Encino Park Venture.

     Section 21.357(a) of the Water Code authorizes any city
to "establish a water pollution control and abatement program
for the city." The statute further provides:

          The water pollution control and abate-
          ment program of a city shall encompass
          the entire city and may include areas
          within its extraterritorial jurisdiction
          which in the judgment of the city should
          be included to enable the city to achieve
          the objectives of the city for the area
          within its territorial jurisdiction. The
          city shall include in the program the
          services and functions which, in the
          judgment of the city or as may be rea-
          sonably required by the [Water Quality]
          board, will provide effective water
          pollution control and abatement for the
          city. . . .

Water Code S 21.357(b). In Attorney General Opinion B-304
(1974) we held that whatever authority is necessary for a
city "to perform the actions permitted or required under S
21.357 is necessarily implied" therefrom.  Id. at 3. It is
our opinion, therefore, that the City of Safintonio is
authorized to enact measures to control water pollution,
including the promulgation of run-off regulations, in that
portion of the re-charge zone of the Edwards Aquifer which
lies within the city limits and within the city's extrater-
ritorial jurisdiction.

                        SUMMARY

          The City of San Antonio is authorized to
          promulgate run-off regulations for that
          portion of the re-charge zone of the
          Edwards Aquifer which lies within its
          city limits and within its extraterritorial
          jurisdiction.




                            P. 4259
Honorable Ron Bird, Chairman - Page 3   (H-1032)



                               Very truly yours,




                               Attorney General of Texas

APPROVED:




=u
DAVID -